Name: 92/8/EEC: Commission Decision of 27 November 1991 on the compliance of certain air fares with the requirements of Article 3 (1) of Council Regulation (EEC) No 2342/90
 Type: Decision_ENTSCHEID
 Subject Matter: air and space transport;  transport policy;  organisation of transport
 Date Published: 1992-01-10

 Avis juridique important|31992D000892/8/EEC: Commission Decision of 27 November 1991 on the compliance of certain air fares with the requirements of Article 3 (1) of Council Regulation (EEC) No 2342/90 Official Journal L 005 , 10/01/1992 P. 0026 - 0030 Finnish special edition: Chapter 7 Volume 4 P. 0067 Swedish special edition: Chapter 7 Volume 4 P. 0067 COMMISSION DECISION of 27 November 1991 on the compliance of certain air fares with the requirements of Article 3 (1) of Council Regulation (EEC) No 2342/90 (92/8/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2342/90 of 24 July 1990 on fares for scheduled air services (1), and in particular Article 5 (3) thereof, Whereas the United Kingdom requested the Commission, by letters dated 27 December 1990 and 23 January 1991 to examine, pursuant to Article 5 (1) of Regulation (EEC) No 2342/90, a number of fare increases filed by Community air carriers for certain routes to and from the United Kingdom; Whereas the United Kingdom withdrew that request in relation to some of the routes, by letter dated 16 July 1991; Whereas a detailed examination of the information on costs and revenues as provided by the air carriers concerned following various requests of the Commission has led to certain conclusions, HAS ADOPTED THIS DECISION: Article 1 The air fares listed in Annex I to this Decision comply with Article 3 (1) of Regulation (EEC) No 2342/90. Article 2 The air fares listed in Annex II to this Decision do not comply with Article 3 (1) of Regulation (EEC) No 2342/90. These fares cannot, therefore, serve as reference fares for subsequent seasons. Member States concerned have not fulfilled their obligations pursuant to the said Article 3 (1). They shall take appropriate measures in order to comply with these obligations and shall inform the Commission accordingly. Moreover, some of the fares in respect of which the request has been withdrawn do not comply with the said Article 3 (1). Article 3 This Decision is addressed to the Kingdom of Belgium, the Kingdom of Denmark, the French Republic, the Federal Republic of Germany, the Hellenic Republic, the Italian Republic, the Portuguese Republic, the Kingdom of Spain and the United Kingdom and to the air carriers Sabena, SAS, Air France, Lufthansa, Olympic Airways, Alitalia, Tap Air and British Airways. Done at Brussels, 27 November 1991. For the Commission Karel VAN MIERT Member of the Commission (1) OJ No L 217, 11. 8. 1990, p. 1. ANNEX I TABLE I Fares for which the Commission's examination, pursuant to Article 5 of Regulation (EEC) No 2342/90, has led to the conclusion that they are in compliance with the criteria laid down in Article 3 (1) of that Regulation: Route Airline Fare Outbound Inbound LHR-CPH BA GBP 206 MAN-CPH BA GBP 195 DKK 2 775 LHR-BRU BA GBP 138 MAN-BRU BA GBP 165 LHR-LIN BA GBP 188 LGW-LIN BA GBP 188 MAN-LIN BA GBP 241 LIT 668 000 LHR-TRN BA GBP 190 LHR-VCE BA GBP 217 LHR-BLQ BA GBP 216 LIT 624 000 LHR-ATH BA GBP 312 LHR-BCN BA GBP 203 ESP 43 400 LGW-BCN BA GBP 203 ESP 43 400 LHR-AGP BA GBP 239 ESP 60 050 LGW-AGP BA GBP 239 ESP 60 050 LHR-LIS BA GBP 220 LGW-LIS BA GBP 220 LIS-LON TP PTE 75 300 GBP 220 FAO-LGW TP PTE 81 000 GBP 237 CPH-LHR SK GBP 206 CPH-MAN SK DKK 2 775 GBP 195 BRU-LHR SN BEF 9 300 GBP 138 BRU-MAN SN BEF 11 940 GBP 165 MAD-LON IB ESP 54 250 GBP 216 BCN-LON IB ESP 43 400 GBP 203 AGP-LON IB ESP 60 040 GBP 239 LIN-LON AZ GBP 188 PSA-LHR AZ GBP 209 TRN-LHR AZ GBP 190 VCE-LHR AZ GBP 217 BLQ-LHR AZ GBP 216 LIN-MAN AZ LIT 668 000 GBP 241 TABLE II Fares which, on the basis of the information available by 17 July 1991, comply with the criteria laid down in Article 3 (1) but for which the request has been withdrawn by the competent authorities of the United Kingdom Route Airline Fare Outbound Inbound LHR-HAJ BA GBP 182 - LHR-DUS BA GBP 135 - BHX-DUS BA GBP 165 - LHR-CGN BA GBP 135 - LON-FRA BA GBP 168 - MAN-FRA BA GBP 196 - LHR-STR BA GBP 185 - LHR-BRE BA GBP 163 - DUS-LHR LH - GBP 135 DUS-BHX LH - GBP 165 CGN-LHR LH - GBP 135 FRA-LON LH - GBP 168 FRA-MAN LH - GBP 196 TXL-LHR LH Information not available ANNEX II TABLE I Fares for which the Commisson's examination, pursuant to Article 5 of Regulation (EEC) No 2342/90, has led to the conclusion that they are NOT in compliance with the criteria laid down in Article 3 (1) of that Regulation: Route Airline Fare Outbound Inbound LHR-CPH BA DKK 2 715 LHR-BRU BA BEF 9 300 MAN-BRU BA BEF 11 940 LHR-NCE BA GBP 192 FRF 2 725 LHR-FCO BA GBP 237 LIT 702 000 LHR-LIN BA LIT 558 000 LGW-LIN BA LIT 558 000 LHR-PSA BA GBP 209 LIT 624 000 LHR-VCE BA LIT 633 000 LHR-ATH BA GRD 97 300 LGW-FAO BA GBP 237 PTE 81 000 LHR-MAD BA GBP 216 ESP 54 250 LGW-MAD BA GBP 216 ESP 54 250 LHR-LIS BA PTE 75 300 LGW-LIS BA PTE 75 300 MAN-CDG BA GBP 194 FRF 2 500 BHX-CDG BA GBP 176 FRF 2 295 FCO-LHR AZ LIT 702 000 GBP 237 LIN-LON AZ LIT 558 000 PSA-LHR AZ LIT 624 000 VCE-LHR AZ LIT 633 000 BLQ-LHR AZ LIT 624 000 CPH-LHR SK DKK 2 715 CDG-MAN AF FRF 2 500 GBP 194 CDG-BHX AF FRF 2 295 GBP 176 NCE-LHR AF FRF 2 725 GBP 192 ATH-LHR OA GRD 97 300 GBP 312 TABLE II Fares which did not, on the basis of the information available by 17 July 1991, comply with the criteria laid down in Article 3 (1) but for which the request has been withdrawn by the competent authorities of the United Kingdom: Route Airline Fare Outbound Inbound LHR-HAM BA GBP 182 DEM - MAN-DUS BA GBP 185 DEM - BHX-FRA BA GBP 201 DEM - LHR-MUC BA DEM 740 LHR-TXL BA GBP 205 DEM 811 HAM-LHR LH - GBP 182 HAJ-LHR LH - GBP 182 FRA-BHX LH - GBP 201 MUC-LHR LH DEM 740 GBP 200 STR-LHR LH - GBP 185 BRE-LHR LH - GBP 163 TXL-LHR LH Information not available